Citation Nr: 0523878	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  01-01 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The Board of Veterans' Appeals remanded the case in October 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case raises several of the questions of application of 
the rules on conditions noted in service and continuity of 
symptomatology thereafter, see 38 C.F.R. § 3.303(b) (2004), 
as discussed in detail in Savage v. Gober, 10 Vet. App. 488 
(1997).  The evidence of record, the absence of certain VA 
records that it is reasonable to expect to be of record, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and aspects of the 
medical opinion in the February 2005 VA examination compel 
further development of the VA medical record and an addendum 
opinion from the February 2005 VA examiner.

The veteran's July 1998 original claim reported VA 
psychiatric treatment at West Palm Beach VAMC and at 
"Riviere Beach" VAOPC beginning in 1993.  VA mental health 
clinic records in the claims file begin in April 1996 with a 
progress note of unscheduled drop-in treatment and mention of 
ongoing psychiatric medication, clearly demonstrating that 
that was not is first visit.  A course of psychiatric 
treatment usually begins with an intake evaluation including 
psychiatric and treatment history.  A VA psychiatric intake 
evaluation in this case could be highly informative of 
matters pertinent to questions of continuity of 
symptomatology, 38 C.F.R. § 3.303(b) (2004), and the question 
of the relationship "between any present disability and the 
continuity of symptomatology demonstrated, . . . ."  Savage, 
10 Vet. App. at 497.

The February 2005 VA examiner opined that it was unlikely 
that events in service caused the veteran's major depression.  
The examiner also acknowledged that for the purpose of 
determining entitlement to service connection, the question 
of time of onset of the veteran's major depression is central 
to the veteran's claim, and the examiner reported that he 
could not answer the question for lack of medical records 
contemporaneous with the claimed time of onset.

The examiner's comment leaves unaddressed a main point of the 
Savage decision about the necessity of a medical opinion on 
the relationship between current diagnoses and the continuity 
of symptomatology.  Id. at 497.  The VA outpatient mental 
health clinic record of August 2001 shows an Axis II 
(personality disorder) entry of paranoid type.  The February 
2005 VA examiner made an Axis II diagnosis of personality 
disorder not otherwise specified.  The examiner also reported 
that certain of the veteran's symptoms and behaviors were 
consistent with personality disorder.

The service medical records include the veteran's separation 
medical history of "nervous trouble" and the examiner's 
notation of "anxiety."  The veteran has reported 
psychiatric treatment beginning in 1968 and ongoing symptoms.  
The treatment is unverified, but three lay statements 
received in 1998 reported behavior and personality changes in 
the veteran during or soon after service.  In light of the 
current diagnoses of personality disorder, the material 
questions in this case are (1) What condition was noted in 
service?  (2) Are the behaviors and symptoms described in the 
lay reports more consistent with personality disorder than 
with major depression, with major depression than with 
personality disorder, or as likely one as the other?  (3) Is 
the currently diagnosed major depression more likely than, 
less likely than, or as likely as not the condition the 
symptoms of which the 1998 lay statements reported?

The February 2005 examiner's expertise enabled him to opine 
from the veteran's clinical interview and the examination 
that the described pattern of behavior "supports the 
diagnosis of a personality disorder."  It seems reasonable 
to ask the examiner to apply his medical expertise to the lay 
descriptions of the veteran as he did to the veteran's 
history as the veteran reported it.  To reiterate, it would 
respond to the point raised in Savage, 10 Vet. App. at 497, 
about the need for a medical opinion relating current 
diagnosis to the continuous symptomatology, and it would 
greatly assist the resolution of this claim, if the examiner 
can opine on the likelihood of a relationship between the 
currently diagnosed major depression an the symptomatology 
described in the three lay statements received in 1998.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
psychiatric treatment records from 1993 
to April 1996 (or earlier if found to be 
available), including any intake 
psychiatric evaluation, and associate it 
with the claims file

2.  Return the February 2005 VA 
examination report to the examiner for an 
addendum opinion as follows:

?	Review the claims file again, with 
particular attention to the 1998 
statements of the veteran's mother, 
brother, who is a medical doctor, 
and L.H., and provide an opinion in 
light of the February 2005 diagnoses 
of major depression and personality 
disorder whether there is a less 
than, greater than, or equal to 50 
percent probability that 
symptomatology identifiable in the 
lay statements is of a major 
depressive disorder.

?	Provide an opinion whether it is 
less than, greater than, or equal to 
50 percent probable that the 
veteran's currently diagnosed major 
depressive disorder is related 
etiologically to the symptomatology 
described in the 1998 lay 
statements.

3.  Readjudicate the claim with 
particular attention to application of 
38 C.F.R. § 3.303(b) (2004) as regards 
condition noted/continuity of 
symptomatology as discussed in Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  
If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

